366 S.W.3d 667 (2012)
Mario JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96665.
Missouri Court of Appeals, Eastern District, Division One.
May 29, 2012.
Maleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTEE, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Mario Johnson appeals from the motion court's judgment denying his Missouri Rule of Criminal Procedure 29.15 motion. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court's denial of post-conviction relief was not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).